DISMISSED and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01218-CV

                          IN THE INTEREST OF A.E.B., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-18-04970

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated March 28, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief or otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

181218F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF A.E.B., A CHILD,              On Appeal from the 256th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01218-CV                               Trial Court Cause No. DF-18-04970.
                                                  Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered May 21, 2019




                                            –2–